Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                   Remarks
This Office Action fully acknowledges Applicant’s remarks filed on December 30th, 2021.  Claims 1, 4-9, 11, and 14-27 are pending.  Claims 2, 3, 10, 12, and 13 are canceled.  Claims 25-27 are newly added.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
1. AIE-active substance… formed from species whose luminesecence efficiency is increased via formation…  in claims 1 and 19.

2. At least one auxiliary substance that increases the solubility….influences the viscosity…and/or decreases a boiling temperature of the indicator, as in claims 13&14.

3) Coating embodied to counteract an aggregation…as in claims 1, 19, and 23, and similarly with materials…functionalized with functional groups as in claim 24.

4) Indicator including an AIE-active substance as in claim 17.
5) Indicator including an AIE-active substance as in claim 18.
6) Superordinate unit…the connection configured to transmit energy as in claim 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

1)  TPE-MAX, TPE-SDS, fluorescent nanoparticles, AIE dots, TPEDB, TPIE modified with azide groups, diethylene glycol-dipropionate, and equivalents thereof (as seen in pars. [0021,0061,0062,0104,0105,0107,0108,0110,0113] of Applicant’s pre-grant publication US 2019/0064065).

2)  Auxiliary substance for solubility – those functional groups disclosed in par. [0056], encapsulation as disclosed in par. [0057], dissolution of the AIE-substance as disclosed in par. [0062], surfactants as disclosed in par. [0062,0063], which includes TPE-SDS 1,2-distearoyl-sn-glycero-3-phosphpoethanolamine as an AIE-active substance that is simultaneously a surfactant, those described in pars. [0021,0058-0061], and equivalents thereof.
Auxiliary substance for viscosity – anioninc copolymers of methacrylic acid and methmethylacrylate, dendric polyglycerols or polyglycerol sulfonates as disclosed in pars. [0066,0067], and equivalents thereof.
Auxiliary substance for decreasing boiling temperature – PNAIPAm as disclosed in par. [0068], and equivalents thereof.

3)  Those substances and functional groupds disclosed in pars. [0081-0083], and equivalents thereof.

4) See pars. [0020,0034] and the filed evidence by way of “The Effects of Different Sterilization Procedures on the Optical Polymer Oxygen Sensors” of Zajko et al. (for example, at page 92 of Zajko).
5) See pars. [0020,0034] and the filed evidence by way of “The Effects of Different Sterilization Procedures on the Optical Polymer Oxygen Sensors” of Zajko et al. (for example, at page 92 of Zajko).

6) A data processing unit, measuring transducer, control electronics or power supply and connection by an inductive coupling or a radio connection, as disclosed in original claim 20 and par. [0037], and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1, 4-9, 11, 14-23, and 25-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
In the present instance, as likewise previously discussed in the OA mailed on October 1st, 2021, claims 1 and 19 recites the broad recitation ionic liquid, and the claim also recites water which is a narrower statement of the range/limitation, as water is a particular ionic liquid.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Does Applicant intend to provide the base independent claims 1 and 19 with an ionic liquid and include a subsequent, dependent claim to each independent claim which further specifies water as a particular ionic liquid?
Clarification is required.

Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The metes and bounds of the claimed ultrasound source as in claim 11 are indefinitely understood herein.
	Both the metes and bounds of the relative physical arrangement of the ultrasound source within the optical measurement probe and the function of the ultrasound source in the optical measurement probe of the sought embodiment of claim 1 are indefinitely defined.
	With regard to the relative structural arrangement, Examiner notes that Applicant implies integration into a sensor capsule connected to a probe body comprising the probe housing.
	By this, does Applicant intend to positively provide further element of a probe body that is an additional structural element to the probe housing, as a “probe body” does not have prior basis in the claims and it is not clearly set forth herein as an additional, positively provided structural element to the probe housing herein.   The integration (or herein, the relative structural relationship of the desired additional element of an ultrasound source to the probe housing) is indefinitely understood herein.
	Additionally, while the specification discusses that the indicator chamber may be arranged in a sensor capsule connected to the probe body to form the probe housing (see pars. [0022,0023,0094,0095]), the present recitation does not coincide with this disclosure.
	Further, the nomenclature of “sensor capsule” is not readily understood herein as the claim does not present a sensor nor any functionality with respect to the ultrasound source that provides for sensing.  Is there more to the sensor capsule than providing an enclosure which surrounds and encloses (as would be interpreted by “capsule”) this ultrasound source?  Does the ultrasound source provide ultrasound waves to the indicator chamber or further relate with a sensing functionality to the indicator?
Clarification is required.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 18 recites the broad recitation more than 25 kGy, and the claim also recites more than 50 kGy  which is the narrower statement of the range/limitation.  Herein, utilizing the “more than” language provides that “more than 25 kGy” encompasses and is broader than the “more than 50 kGy.”  Applicant may provide an additional dependent claim in order to establish the two different thresholds properly. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.











The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 14 is presently recited to be dependent upon canceled claim 13.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.







Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-7, 15-17, and 19-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Macbride et al. (USPN 4,577,110), hereafter Macbridge, in view of Tang et al. (USPN 9,051,598), hereafter Tang, and in view of Obeid et al. (US 2009/0075321), hereafter Obeid, and in view of Follonier et al. (US 2005/0063869), hereafter Follonier.
Macbride discloses an optical apparatus and method for measuring characteristics of materials by their fluorescence (abstract).  With regards to claims 1, 19 Macbride discloses a probe housing (see fig. 2, for example; the body housing given in confining the elements shown therein, and generally provided at numeral ‘10’ and extending to the immersion region) having at least one immersion region (see the end proximate numeral ‘31’ and to be immersed in the biological material ‘18’), a radiation source 28 disposed in the probe housing, a radiation receiver 37 disposed in the probe housing (columns 7&8, fig. 2, for example).  Macbride further discloses that the probe has an attached chamber with a semi-permeable membrane that is permeable to the compound to be analyzed but impermeable to other substances supplied to the chamber, and the function of the substances within the chamber can be for enhancing the fluorescence (lines 15-29, col. 10), and Macbride discloses that the coupling with a fluorescent dye can be utilized as an indicator where the substance of interest is a non-fluorescent compound (lines 7-13, col. 4, for example).  Further, as in claims 19-22, Macbride discloses a superordinate unit 42 (which is control electronics, and includes data processing which are functionally able to be transmitted, as recited in claim 22, as given by signal cable 40) in communication with the measurement probe, as claimed (cols. 7-10, fig. 5, for example).   With regard to claim 2, the measurand represents a concentration of an analyte in the measuring medium and wherein the membrane is permeable to the analyte (cols. 7&8, lines 15-29, col. 10, for example).  With regard to claim 3, Macbride discloses that the membrane is impermeable to other substances supplied to the chamber (lines 15-29, col. 10, for example).  With regard to claim 4, the indicator chamber is disposed in a sensor capsule connected to a probe body to provide the probe housing (see figs. 1&2, for example).  With regard to claim 5, the sensor capsule is reversibly connected to the probe body in as much as provided in claim 5 wherein such sensor capsule of Macbride is fully capable of being reversibly connected by way of application(s) of sufficient force(s) for such reversible connection to and from the probe body.  With regard to claim 6, Macbride discloses that the radiation source, receiver, and sensor circuit are disposed in the probe body (see fig. 1, for example).  With regard to claim 7, Macbride discloses an optical waveguide 30 adapted to guide radiation from the radiation source as claimed.  Further, with regard to claims 1, 15, and 19 Macbride discloses providing the indicator in a solution containing a primary solvent that is water/ionic liquid, and a secondary solvent of sulfuric acid to increase the solubility, and further noting a solvent provides an influence to the viscosity, wherein Examiner notes that such recitation to influences viscosity is a very broad recitation that is read upon by additional solvent to the solution (Example 1, lines 40-47, for example).  With regard to claim 17, Macbride discloses that the probe must be capable of in-situ sterilization with steam at 250 F (121C) (abstract; lines 65-67, col. 3, for example).
With regards to claims 1, 19 and 24, if the discussion in Macbride to utilizing fluorescent dyes as indicators coupled with the non-fluorescent compounds of interest (so as to allow fluorescent detecting therewith; see lines 6-15, col. 4, for example) is not taken as providing an indicator within the indicator chamber than such a modification would have been obvious.  Further, with regards to claims 1, 19 and 24, Macbride does not specifically disclose that the indicator includes an AIE-active substance as recited therein.
With regards to claim 16, Macbride does not specifically disclose that the indicator includes a secondary solvent DMSO or polymer homologues thereof as claimed.
Further, with regards to claim 24, Macbride does not specifically disclose that materials comprising the membrane and/or the indicator chamber are functionalized with functional groups that suppress aggregation of the AIE-active substance as claimed.
With regards to claims 25-27, Macbride does not specifically disclose that the membrane or indicator chamber includes a coating configured to counteract an aggregation of the species of the AIE-active substance as particularly recited in the claims.

Tang discloses detecting the presence or absence of saccharide (e.g. glucose) or saccharide level in biological or artificial samples utilizing an indicator including an AIE-active substance (such as TPEDB, which is water soluble; and may also be in a sodium hydroxide solution as another ionic liquid), and detecting fluorescence to indicate the presence/absence of glucose in the sample.  Further, as in cl. 16, Tang further discloses that the indicator solution includes at least one auxiliary substance, as claimed, such as in DMSO as a polar aprotic solvent that at least increases the solubility of the TPEDB and influences the viscosity of the indicator (columns 2&3, for example).
Obeid discloses a fiber optic sensor for measuring assay substances, such as oxygen (abstract).  Obeid discloses providing an indicator 9 (fluorophor, and within a polymer matrix or solgel; pars. [005,0035]) that has properties dependent upon the concentration of the assay substance (i.e. oxygen), and the indicator is surrounded by a membrane comprised of polymer encapsulation material 16 and chemical isolation barrier 10 (both the polymer encapsulation material and chemical isolation barrier being silicones, for example)  that closes off the indicator chamber (i.e. cavity 15) at least at the sides adjacent tip 14 and lower side indicated coincident with needle tube 13, wherein the membrane is gas-permeable to the oxygen assay substance and impermeable to the indicator (see pars. [0061,0062];further noting as discussed above that the membrane may be a silicone, which is likewise disclosed by Applicant as providing a hydrophobic membrane material for these properties and for use in gas sensing applications as seen in pars. [0072,0074] of Applicant’s specification).

It would have been obvious to one of ordinary skill in the art to modify Macbride to utilize an indicator including an AIE-active substance with an indicator solution such as water and including secondary solvent as DMSO as claimed, such as taught by Tang in order to provide an indicator/indicator solution that provides for enhancing the fluorescence and allowing for sensitive detection of glucose in biological samples, wherein Macbride also discloses monitoring components in biological samples and recognizes the need for indicators that enhance the fluorescence in order to further sensitize the detection scheme (lines 26-29, col. 10, for example), and an AIE-active substance as disclosed by Tang provides for this enhanced fluorescence for more sensitively detecting the analyte of interest.
Further, it would have been obvious to one of ordinary skill in the art to modify Macbride to integrally-provide the indicator within the indicator chamber and closed by a silicone membrane such as taught by Obeid in order to provide an obvious alternative arrangement in which the indicator (fluorophore) is integrally held in the indicator chamber so as to contact the assay substance of interest and thus allow coincident fluorescent emissions therefrom to be measured for ascertaining the concentration of the gas (i.e. oxygen) as likewise desired by Macbride, and wherein Macbride is likewise concerned with fluorescence emission optical analysis and with gaseous samples and analytes therein (see lines 7-17, col. 4, for example).

Follonier discloses an optical detection system for detecting targets in a fluid sample (abstract).  Follonier discloses coating the inner surface of the tube with additional agents that prevents or retards non-specific adsorption and/or non-specific binding of the target and/or of other components of the sample, wherein such agents include PEG chains (i.e. PEG functionalizations), and thus provides to ensure specificity of the assay (par. [0035-0037], for example).

Further, as in claims 24-27, it would have been obvious to one of ordinary skill in the art to modify Macbride to include a coating on the membrane or on the indicator chamber as provided and suggested by Follonier so as to provide a coating with functional groups, such as PEG chains, which provide to prevents or retards non-specific adsorption and/or non-specific binding of the target and/or of other components of the sample and thus provides to ensure specificity of the assay.
While Follonier provides the coating to the inner tube itself (“indicator chamber”), it is maintained that such disclosure  provides for coating at a principal surface/interface where target analyte of the sample is to pass for interaction and thereby modification to the membrane itself being coated with PEG chains would have been an obvious engineered modification for likewise reasons as this is seen as an obvious analogous arrangement that provides for preventing or retarding non-specific adsorption and/or non-specific binding of the target and/or of other components of the sample and thus provides to ensure specificity of the assay.

Claims 8, 9, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Macbride in view of Tang, Obeid and Follonier, as applied to claims 1, 4-7, 15-17, and 19-27 above, and further in view of Lubbers et al. (USPN 4,269,516), hereafter Lubbers.
Macbride/Tang/Obeid/Follonier does not specifically disclose that the indicator chamber is fluidically connected via a first fluid conduit to a reservoir, as recited in claim 8, and wherein the indicator chamber is fluidically connected to a second fluid conduit for fluid discharge, as in claim 9.
Macbride/Tang/Obeid/Follonier also does not specifically disclose an ultrasound source integrated into a sensor capsule connected to a probe body comprising the probe housing as in claim 11, in as much as understood herein.
Lubbers discloses an optode arrangement in which the indicator chamber 4 is fluidically connected via a first fluid conduit 400 to a reservoir containing a liquid with the indicator 12, and wherein the indicator chamber is fluidically connected to a second fluid conduit (the outlet conduit) for liquid discharge (lines 47-68, col. 4, lines 33-,67, col. 5, fig. 2, for example).  Lubbers further discloses an ultrasound generator 102 (the housing which encloses/confines the actual ultrasound source comprising a sensor capsule) that is mechanically coupled to the optode body comprising the optode housing and to the indicator chamber to set the indicator into oscillatory motion in order to assist in providing concentration gradients on both sides of the permeable membrane are maximum and thus the speed at which the equilibrium condition required for accurate and repeatable measurements is established likewise is maximum (lines 50-56, col. 1; line 66, col. 2 – line 10, col. 3; lines 9-31, col. 5, fig. 1, for example).
It would have been obvious to one of ordinary skill in the art to include the indicator chamber is fluidically connected via a first fluid conduit to a reservoir, as recited in claim 8, and wherein the indicator chamber is fluidically connected to a second fluid conduit for fluid discharge, as in claim 9, such as taught by Lubbers, who likewise discloses an optical measurement probe, in order to provide an arrangement which allows for continuous flow and examination of a sample through the indicator chamber and thus also allows increased throughput of the optical examination of samples through the optical measurement probe.
Further, it would have been obvious to one of ordinary skill in the art to include a ultrasound source integrated into a sensor capsule connected to a probe body comprising the probe housing such as taught by Lubbers in order to provide a means for setting the indicator into oscillatory motion in order to assist in providing concentration gradients on both sides of the permeable membrane are maximum and thus the speed at which the equilibrium condition required for accurate and repeatable measurements is established likewise is maximum.

Allowable Subject Matter
Claim 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record, namely Macbride in view of Tang, Obeid and Follonier, and Lubbers, does not teach or fairly suggest that the indicator is further composed to remain stable upon irradiation with gamma radiation of more than 25 kGy or more than or more than 50 kGY.  Macbride discloses being stable with respect to steam sterilization at 121 degrees Celsius, but does not provide disclosure toward a desire for sterilization at gamma radiation of more than 25 kGy or more than 50 kGy, and the remaining prior art does not disclose or suggest such a modification coinciding with the disclosure of Macbride.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4-9, 11, and 14-27 as filed on December 30th, 2021 have been fully considered but are moot upon further consideration of the claims.
As discussed above, claims 1, 4-7, 15-17, and 19-27 are herein rejected under 35 USC 103 as being unpatentable over Macbride in view of Tang, Obeid and Follonier.
Notably, upon further consideration, it seen and presented herein that Macbride in provides to disclose at least one auxiliary substance that increases the solubility of the AIE-active substance (as modified by Tang) and/or influences the viscosity of the indicator.  This is seen as Macbride discloses providing the indicator in a solution containing a primary solvent that is water/ionic liquid, and a secondary solvent of sulfuric acid to increase the solubility, and further noting a solvent provides an influence to the viscosity, wherein Examiner notes that such recitation to influences viscosity is a very broad recitation that is read upon by additional solvent to the solution (Example 1, lines 40-47, for example).
Further, and similarly, as in cl. 16, it is seen that the disclosure of Tang also provides the indicator (including AIE-active TPEDB) that is in solution with water as an ionic liquid or sodium hydroxide, and further including DMSO as a secondary solvent suitable for TPEDB, for the reasons discussed above in the body of the action.

Examiner further notes to Applicant that the present breadth of claims 1 and 15/16 provide that the auxiliary substance and the inorganic/organic solvent-secondary solvent may be one and the same element.  To this end, Applicant should amend accordingly if it is desired to provide narrower limitations thereto wherein the elements in claims 15/16 are further, additional elements to that of the auxiliary substance of claim 1.

Additionally, Examiner notes that the disclosure to Follonier was previously discussed in the OA mailed on October 1st, 2021, and discussed the recitation in independent claim 24 to “materials composing the membrane and/or the indicator chamber are functionalized with functional groups that suppress aggregation of the AIE-active substance…”

Taken from the body of the action, and herein reproduced below-

Follonier discloses an optical detection system for detecting targets in a fluid sample (abstract).  Follonier discloses coating the inner surface of the tube with additional agents that prevents or retards non-specific adsorption and/or non-specific binding of the target and/or of other components of the sample, wherein such agents include PEG chains (i.e. PEG functionalizations), and thus provides to ensure specificity of the assay (par. [0035-0037], for example).

Further, as in claims 24-27, it would have been obvious to one of ordinary skill in the art to modify Macbride to include a coating on the membrane or on the indicator chamber as provided and suggested by Follonier so as to provide a coating with functional groups, such as PEG chains, which provide to prevents or retards non-specific adsorption and/or non-specific binding of the target and/or of other components of the sample and thus provides to ensure specificity of the assay.
While Follonier provides the coating to the inner tube itself (“indicator chamber”), it is maintained that such disclosure provides for coating at a principal surface/interface where target analyte of the sample is to pass for interaction and thereby modification to the membrane itself being coated with PEG chains would have been an obvious engineered modification for likewise reasons as this is seen as an obvious analogous arrangement that provides for preventing or retarding non-specific adsorption and/or non-specific binding of the target and/or of other components of the sample and thus provides to ensure specificity of the assay.

Further, as discussed above, upon further consideration, claim 11 is rejected under 35 USC 112 B/2nd paragraph for providing unclear metes and bounds, and claim 11 is herein rejected with respect to the prior-applied Lubbers prior art reference for the particular reasons discussed above in the body of the action.

Claims 1, 4-9, 11, 14-23, and 25-27 are rejected under 35 USC 112 B/2nd paragraph for the reasons discussed above.

Separately, claim 11 is also rejected under 35 USC 112 B/2nd paragraph for the reasons discussed above.
Claim 14 is rejected under 35 USC 112 D/4th paragraph as it is recited to be dependent upon canceled claim 13.

Claim 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims as discussed above in the body of the action.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL N TURK whose telephone number is (571)272-8914. The examiner can normally be reached M-F 930-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEIL N TURK/Primary Examiner, Art Unit 1798